Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention pertains to an optical receiver which is configured to receive optical signals representative of digital information over an optical communication link. 
The prior arts of record (Hampel et al., US 10191866, as example of such prior arts) teaches A memory module having reduced access granularity. The memory module includes a substrate having signal lines thereon that form a control path and first and second data paths, and further includes first and second memory devices coupled in common to the control path and coupled respectively to the first and second data paths, however fail to teach the claimed specifics of:

 ““wherein the controller is configured to allow a data mask signal to be applied to the first semiconductor chip,

wherein each of the first semiconductor chips includes:
a control information storage circuit storing corresponding data mask information; and
a data masking circuit configured to generate a result of a data masking operation based on a corresponding data mask signal,
wherein the data masking circuit is further configured to output the result of the data masking operation when the corresponding data mask information has an activation value, and output a command signal when the corresponding data mask information has a deactivation value,
wherein the data mask information stored in each of the first semiconductor chips has a same value, and
wherein the data masking operation is an operation of deciding whether to perform an operation corresponding to the command signal in response to the corresponding data mask signal.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 7.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass claims 7, and 9-13 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONG TANG/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111